PER CURIAM:
On August 9, 1984, at approximately 5:07 p.m., claimant’s vehicle struck a loose expansion joint on Interstate 64 near the Broad Street exit in Charleston, West Virginia. The vehicle, a 1979 Pontiac Lemans, sustained damage in the amount of $825.19. Claimant had *288no knowledge of how long prior to his accident that the expansion joint had been loose. Herbert C. Boggs, Interstate Coordinator, testified that respondent’s records indicated work was performed on the expansion joint on the evening of August 9 or on August 10. He stated that the problem with the expansion joint was reported sometime after 5:00 p.m. on August 9.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found liable for the damages incurred, proof of actual or constructive notice of the defect and a reasonable amount of time to correct it must be shown. As there was no proof of such notice, the claim must be denied.
Claim disallowed.